IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

VERNON L. SMITH,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-5123

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 13, 2017.

An appeal from an order of the Circuit Court for Baker County.
Mark W. Moseley, Judge.

Vernon L. Smith, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

      The Court reserves jurisdiction to consider the imposition of sanctions.

ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.